Case 3:20-cr-00612-N Document1 Filed 12/08/20 Page,1-of 3. PagelD.1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION V/

UNITED STATES OF AMERICA NO.

. 3.20CR0612-N

ANTHONY LIGHTFOOT, JR.

INDICTMENT
The Grand Jury charges:

Count One
Escape
(Violation of 18 U.S.C. §751(a))

On or about August 31, 2020, in the Dallas Division of the Northern District of
Texas, the defendant, Anthony Lightfoot, Jr., did knowingly escape from custody in
Seagoville, an institutional facility in which he was lawfully confined at the direction of
the Attorney General by virtue of a judgment and commitment of the United States
District Court for the Northern District of Texas upon conviction for the commission of
Possession with Intent to Distribute 50 Grams or more of Methamphetamine, in violation
of Title 21 United States Code, Section 841(b)(1)(A)(viil).

In violation of 18 U.S.C. § 751(a).

Indictment—Page 1

 
Case 3:20-cr-00612-N Document1 Filed 12/08/20 Page 2of3 PagelD 2

A TRUE BILL:

 

FO

ERIN NEALY COX
UNITED STATES ATTORNEY

WWAK V+

MELANIE SMITH

Assistant United States Attorney
Virginia Bar No. 82663

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8723
Facsimile: 214-659-8805

Email: melanie.smith@usdoj.gov

Indictment—Page 2

 
Case 3:20-cr-00612-N Document1 Filed 12/08/20 Page 3of3 PagelD 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

ANTHONY LIGHTFOOT, JR.

 

INDICTMENT

18 U.S.C. §751(a)

 

 

 

Escape
(Count 1)
1 Count
A true bill rendered
DALLAS FOREPERSON

 

Filed in open court this g day of December, 2020.

 

“CA

UNITED STATES MAGISTRATE JUDGE
No Criminal Matte ing
